Citation Nr: 1721553	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-02 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial higher rating for residuals of broken toes of the right foot, currently evaluated as noncompensable prior to February 11, 2016 and 10 percent disabling effective February 11, 2016.  

2.  Entitlement to service connection for residuals of broken toes of the left foot.  
 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in October 2014.  A transcript of this hearing is associated with the claims file.

In June 2015, the Board remanded the issues of entitlement to service connection for residuals of broken toes of the left foot, entitlement to a higher rating for residuals of broken toes of the right foot, and entitlement to aid and attendance allowance for the Veteran's spouse.  Upon remand, the issue of entitlement to aid and attendance allowance for the Veteran's spouse was granted in a March 2017 rating decision.  As this issue has been granted, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).    

The agency of original jurisdiction (AOJ) issued a March 2017 statement of the case regarding the service connection claim for residuals of broken toes of the left foot in response to the Board's June 2015 remand directives.  Although the Veteran did not submit a VA Form 9, the April 2017 appellate brief presented additional arguments in regards to this claim.  Accordingly, the Board finds that the April 2017 appellate brief constitutes a substantive appeal of the service connection claim for residuals of broken toes of the left foot due to the content and the date of receipt.  38 C.F.R. § 20.202; 20.302(b).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During a February 2016 VA examination of the right toes and foot, the examiner discussed pain upon weight bearing but it does not appear that the Veteran's joint has been tested for pain on both active and passive motion, and in weight-bearing and non weight-bearing.  38 C.F.R. § 4.59.  Accordingly, the higher rating claim for residuals of broken toes of the right foot must be remanded in order to obtain an adequate VA examination that contains information regarding testing in both active and passive motion, and in weight-bearing and non weight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman v. McDonald, No. 15-1357, (Vet. App. December 15, 2016).   

In regards to the service connection claim for residuals of broken toes of the left foot, the Veteran contends that he injured the toes of the left foot during service.  He states that his service treatment records incorrectly identify a foot injury as the right foot instead of the left foot.  The Veteran has submitted lay statements that he injured the toes of his left foot during service and current medical records reveal that the Veteran has arthritis of the left foot with hammertoe of the left second digit.  See March 2013 and August 2008 VA treatment records.  In light of this evidence, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of the Veteran's left toe and foot disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).      

In a July 2008 statement, the Veteran asserts that he sent his wife letters while stationed in Thailand describing an in-service left foot injury.  Upon remand, the Veteran should be provided an opportunity to submit any such letters in his possession.  



Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file records of VA treatment dated since February 2017. 

2.  Afford the Veteran the opportunity to identify any relevant private treatment records.  The identified records should be sought.  Associate any negative responses with the claims file. 

3.  Afford the Veteran the opportunity to submit any lay or medical evidence from himself and other individuals who have first-hand knowledge regarding the nature, onset, and etiology of any left toe or foot disability, to include any letters sent by the Veteran to his wife during service describing a left toe or foot injury.  See July 2008 notice of disagreement.   

4.  Schedule the Veteran for a VA examination to determine the nature and severity of any residuals of broken toes of the right foot and to determine the nature, onset, and etiology of any residuals of broken toes of the left foot.

For reference, the examiner is notified that a September 1969 service treatment record reveals that the Veteran injured his right foot.  It is the Veteran's contention that he injured his left foot rather than his right foot during service.  

In regards to the right foot, the examiner must identify all residuals associated with the service-connected condition.
The examiner must discuss the current severity (mild, moderate, moderately severe, or severe) of the residuals associated with the right foot injury.  

Moreover, the left and right feet should be tested in both active and passive motion, in weight-bearing and non weight-bearing and if possible, with range of the opposite undamaged joint.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is also asked to opine as to whether it is at least as likely as not that the Veteran has a disability of the left toe or left foot that had its onset in service or is otherwise related to service.  It is the Veteran's contention that he injured his left foot and not his right foot in September 1969.  

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




